Title: To James Madison from Joseph Howell, 24 January 1791
From: Howell, Joseph
To: Madison, James



Office of late Army Account⟨s⟩ Philada. Jany 24 1791.
Sir

The Certificate alluded to in the letters herewith returned is not to be found in this Office. It either never was lodged by Mr Dunscomb or in the late movement from New York has been misplaced. The Certificate, I conceive, cannot be of material use to Capt Spotswood in his application for Commutation for with or without it must prove fruitless on a[ccoun]t of his receiving a pension from the U. S.
J Howell
